ACCEPTED
                                                                                                                                   03-15-00093-CV
                                                                                                                                           5004129
                                                                                                                        THIRD COURT OF APPEALS
                                                                                                                                   AUSTIN, TEXAS
                                                                                                                             4/23/2015 11:57:05 AM
                                                                                                                                 JEFFREY D. KYLE

                              CITY OF HOUSTON                                                                 Annise D. Parker              CLERK


                                                 Legal Department                                             Mayor
                                                                                                          RECEIVED       IN
                                                                                                            Donna L. Edmundson
                                                                                                    3rd COURT     OF APPEALS
                                                                                                            City Attorney
                                                                                                         AUSTIN,    TEXAS
                                                                                                            Legal Department
                                                                                                            P.O. Box 368
                                                                                                    4/23/2015  11:57:05
                                                                                                            Houston,  TexasAM
                                                                                                                            77001-0368
                                                                                                            City Hall Annex
                                                                                                        JEFFREY     D.  KYLE
                                                                                                            900 Bagby, 4th Floor
                                                                                                              Clerk Texas 77002
                                                                                                            Houston,

                                                                                                              832.393.6491 - Telephone
                                                                                                              832.393.6259 - Facsimile
                                                                                                              www.houstontx.gov
                                                       April 23, 2015
          Via e-Filing
          Hon. Velva L. Price
          Travis County District Clerk
          1000 Guadalupe Street, Room 301
          Austin, Texas 78701

          Re:        Cause No. D-1-GV-14-000227; The City of Houston v. Greg Abbott, Attorney General of
                     Texas; in the 250th Judicial District Court of Travis County, Texas
                     Appeal: No. 03-15-00093-CV; The City of Houston v. Ken Paxton, Attorney General of
                     Texas; in the Court of Appeals for the Third District of Texas at Austin

          Dear Ms. Price:

                 Plaintiff/Appellant City of Houston (the City) requests that the documents listed below be
          included in a Supplemental Clerk’s Record to be prepared, certified and filed in the above-
          numbered appeal in the Third Court of Appeals:

                       Date filed     Document

                1.     06/25/14       Agreed Protective Order
                2.     10/29/14       Order Sealing Information at Issue for In Camera Inspection
                3.     02/11/15       Letter Designating Clerk’s Record
                4.                    Certified Bill of Costs
                5.                    Docket Sheet
                6.                    This letter
                7.                    Pursuant to the Order Sealing Information at Issue for In Camera
                                      Inspection signed on October 28, 2014 (attached as Ex. A), and Tex.
                                      Gov’t Code § 552.3221(c)(3) (attached as Ex. B), please transmit under
                                      seal to the Third Court of Appeals the Information at Issue (this is
                                      information which must be protected from public view).

Council Members: Brenda Stardig Jerry Davis Ellen R. Cohen Dwight A. Boykins Dave Martin Richard Nguyen Oliver Pennington Edward Gonzalez
Robert Gallegos Mike Laster Larry V. Green Stephen C. Costello David W. Robinson Michael Kubosh C.O. “Brad” Bradford Jack Christie

Controller: Ronald C. Green
Hon. Velva L. Price
April 23, 2015
Page 2


        Please let me know the cost of preparing this Supplemental Clerk’s Record at your
earliest convenience so that I can make arrangements for payment.

       Thank you for your courtesy and prompt attention to this matter.

                                                   Sincerely,

                                                    /s/ Mary Beth Stevenson
                                                   Mary E. (“Mary Beth”) Stevenson
                                                   Assistant City Attorney
                                                   832.393.6269
                                                   marybeth.stevenson@houstontx.gov

cc:    Via e-service
       Matthew R. Entsminger
Hon. Velva L. Price
April 23, 2015
Page 3

                             Certificate of Service

      I hereby certify that on this 23rd day of April, 2015, a true and correct
copy of the foregoing has been served on counsel below via e-service.

Matthew R. Entsminger
Assistant Attorney General
Open Records Litigation
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
matthew.entsminger@texasattorneygeneral.gov

Attorney for Defendant/Appellee

                                         /s/ Mary Beth Stevenson
                                        Mary E. (“Mary Beth”) Stevenson
EXHIBIT A
OCT-31-2014 10:17 From:Citu of Hou-Le9a1    8323936260                 To:98323959485               Pa•e:2./3
   OCT-31-2014 10:32          345TH DISTRICT COURT                                                   P.02/03

                                                                                Filed in The District Court
                                                                                 of Travis County, Texas
                                                                                     CICT 2 9 2014
                                    CAUSE NO. D-1-GV-14-000227
                                                                       At
            THE CITY OF HOUSTON, TEXAS,             § IN THE DISTRICT CotitilithtueziMottfaza, Cie*
                 Plaintiff,

            v.                                      § 250th JUDICIAL DISTRICT

            GREG ABBOTT, ATTORNEY
            GENERAL OF TEXAS,
                 Defendant.                         § TRAVIS COUNTY, TEXAS

                           ORDER SEALING INFORMATION AT ISSUE
                               FOR IN CAMERA INSPECTION

                 This is an open records lawsuit brought under the Public Information Act (PIA),

        Tex. Gov't Code ch. 552. This order is entered pursuant to Tex. Gov't Code § 552.3221.
                      tt,
        On this Z1 day of (TCI-0               r    , 2014, at       p.m., Defendant Attorney

        General filed with the Court for in camera inspection the information at issue, marked

        as Defendant's Exhibit 1.

                 IT IS ORDERED that the clerk shall file Defendant's Exhibit C under seal as

        "Information at Issue"; append a copy of this order to the information; maintain the

        information at issue in a sealed envelope or in a manner that precludes disclosure; and

        transmit the information at issue to any court of appeals as part of the clerk's record.

                 IT IS ORDERED that the information at issue shall not be made available by the

        clerk or any custodian of records for public inspection.

                 IT IS FURTHER ORDERED THAT THE INFORMATION AT ISSUE SHALL NOT

        BE RELEASED OR ACCESSED BY ANY PERSON OTHER THAN THE COURT, A

        REVIEWING COURT OF APPEALS, OR PARTIES PERMITTED TO INSPECT THE

        INFORMATION PURSUANT TO A PROTECTIVE ORDER.




                                                                   10/31/2014 10:20AM (GMT-05:00)
OCT-31-2014 10:17 From:Citu of Hou-Le9a1    8323936260                      To:98323959485               Pa•e:3./3
   OCT-31-2014 10:33          345TH DISTRICT COURT                                                        P.03/03




               Signed this    2?          day of          r                , 2014.




       AGREED:




       MATTHEW R. ENTS INGER                                  DAVID L. RED
       State Bar No. 24059723                                 State B. r No. 16656900
       Assistant Attorney General                             Senior Assistant City Attorney
       Open Records Litigation                                City of Houston's City Attorney's Office
       Administrative Law Division                            P.O. Box 368
       P.O. Box 12548, Capitol Station                        Houston, Texas 77001-0368
       Austin, Texas 78711-2548                               Telephone: (832) 393-6293
       Telephone: (512) 475-4151                              Facsimile: (832) 393-6259
       Facsimile: (512) 457-4686                              david.red@houstontx.gov
       matthew.entsminger@texasattorneygeneral.gov
                                                              ATTORNEY FOR PLAINTIFF CITY OF
       ATTORNEY FOR DEFENDANT GREG ABBOTT,                    HOUSTON, TEXAS
       ATTORNEY GENERAL OF TEXAS




       Order Sealing Information at Issue for In Camera Inspection                            Page 2 of 2
       Cause No. D-1-GV-14-000227



                                                                       10/31/2014 10:20AM (GMT-05:00)
EXHIBIT B
§ 552.3221. In Camera Inspection of Information, TX GOVT § 552.3221




 Vernon’s Texas Statutes and Codes Annotated
    Government Code (Refs & Annos)
      Title 5. Open Government; Ethics (Refs & Annos)
        Subtitle A. Open Government
           Chapter 552. Public Information (Refs & Annos)
              Subchapter H. Civil Enforcement

                                          V.T.C.A., Government Code § 552.3221

                                     § 552.3221. In Camera Inspection of Information

                                                Effective: September 1, 2013
                                                            Currentness




(a) In any suit filed under this chapter, the information at issue may be filed with the court for in camera inspection as is
necessary for the adjudication of the case.


(b) Upon receipt of the information at issue for in camera inspection, the court shall enter an order that prevents release to or
access by any person other than the court, a reviewing court of appeals, or parties permitted to inspect the information
pursuant to a protective order. The order shall further note the filing date and time.


(c) The information at issue filed with the court for in camera inspection shall be:


  (1) appended to the order and transmitted by the court to the clerk for filing as “information at issue”;


  (2) maintained in a sealed envelope or in a manner that precludes disclosure of the information; and


  (3) transmitted by the clerk to any court of appeal as part of the clerk’s record.


(d) Information filed with the court under this section does not constitute “court records” within the meaning of Rule 76a,
Texas Rules of Civil Procedure, and shall not be made available by the clerk or any custodian of record for public inspection.


(e) For purposes of this section, “information at issue” is defined as information held by a governmental body that forms the
basis of a suit under this chapter.


Credits

Added by Acts 2013, 83rd Leg., ch. 461 (S.B. 983), § 1, eff. Sept. 1, 2013.



V. T. C. A., Government Code § 552.3221, TX GOVT § 552.3221
Current through the end of the 2013 Third Called Session of the 83rd Legislature
End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.


                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
§ 552.3221. In Camera Inspection of Information, TX GOVT § 552.3221




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.   2